                                                                  SO ORDERED.


                                                                   Dated: August 11, 2021




                                                                  Eddward P. Ballinger Jr., Bankruptcy Judge
                                                                  _________________________________




                      IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF ARIZONA

                                   MINUTE ENTRY/ORDER


 Bankruptcy Judge:      Eddward P. Ballinger, Jr.

 Case Name:             Home Opportunity, LLC

 Case Number:           2:21-bk-04924-EPB

 Subject of Matter:     Motion to Extend Time to Respond filed by Creditor Joseph Ware

 Date Matter Ruled
 Upon:                  August 11, 2021



       Creditor Joseph Ware, Independent Administrator of the Estate of Evoughn Ware, seeks

an extension of time to file a response to the Application to Confirm Absence of Automatic Stay

filed by applicants Window Rock Investment Operations, LLC; DIBS US, Inc.; CADI US, LLC;

WRCOF Asset Trust 2017-1; and Credit Opportunity Holdings, LLC. Trustee Robert A.

MacKenzie, through counsel Terry Dake, has joined in Mr. Ware’s request for an extension. The

application was filed the same day as the petition.

       Considering the seriousness of the allegations made in the motions to extend and the

apparent complexity of the underlying dispute, an extension of time is necessary to ensure the

matter is adequately briefed for this Court. In addition, the Court appreciates Mr. Ware’s
counsel’s difficulty in locating local counsel in such a short period of time to appear pro hac vice

and to prepare and file a response to the creditors’ application.

       Therefore, pursuant to 11 U.S.C. § 105(a) and 11 U.S.C. § 362,

       IT IS HEREBY ORDERED granting movants’ requests for an extension of time to file a

response until August 31, 2021.

       IT IF FURTHER ORDERED vacating the hearing scheduled for August 24, 2021, at

11:00 a.m. and rescheduling the hearing for September 14, 2021, at 10:00 a.m. Parties shall

appear telephonically by calling 877-810-9415, access code 1064631, a few minutes before the

hearing.
